 



EXHIBIT 10.4
Imation Corp. 2000 Stock Incentive Plan,
as Amended February 6, 2003
Amendment to Stock Option Agreement
     This STOCK OPTION AGREEMENT AMENDMENT effective as of
                                        , 2006, is entered into between Imation
Corp., a Delaware corporation (the “Company”) and Frank P. Russomanno, an
employee of the Company (the “Participant”), pursuant and subject to the terms
and conditions of the Imation Corp. 2000 Stock Incentive Plan, as Amended
February 6, 2003 (the “Plan”).
     WHEREAS, pursuant to a certain Stock Option Agreement effective as of
May 13, 2004 (the “Agreement”), the Company granted the Participant under the
Plan the right and option (the “Option”) to purchase from the Company shares of
the Company’s common stock, par value $.01 per share, on the terms and
conditions set forth in the Agreement.
     WHEREAS, the Agreement provides that the Option will become exercisable
upon the achievement of certain performance objectives.
     WHEREAS, pursuant to Section 3 of the Plan, the Compensation Committee has
authority to amend the terms and conditions of the Agreement and the Committee
has determined to amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Subsection (a) of Section 5 of the Agreement is hereby amended in its
entirety to read as follows:
          (a) If prior to December 31, 2007 (i) the Company or a subsidiary of
the Company terminates the Participant’s employment with the Company and all its
subsidiaries without Cause, (ii) the Company or a subsidiary of the Company
terminates the Participant’s employment with the Company and all its
subsidiaries and such termination is within two years after a Change of Control
for any reason other than Cause or the Participant’s death or Disability, or
(iii) the Participant terminates his employment with the Company and all its
subsidiaries for Company Breach (any of the termination events described in
these Sections 5(a)(i), (ii) and (iii) and any declaration pursuant to
Section 8(b)(ii) hereof being referred to herein as an “Acceleration Termination
Event”), then a portion of the Option shall immediately vest and become
exercisable (subject to the time periods for exercise set forth in other
provisions of this Agreement), if (and only if) the Company had achieved the
required level of growth in operating income for the applicable period ending on
the December 31 immediately prior to the date of such Acceleration Termination
Event, in accordance with Section 4. Such Option shall accelerate (if at all)
only in an amount equal to the number of shares of Common Stock determined by
multiplying fifty thousand (50,000) shares by the ratio of (i) the portion of
the applicable measurement period set forth in Section 4 (expressed in full
fiscal years) through the December 31 immediately prior to the date of such
Acceleration Termination Event, divided by (ii) four (4).

 



--------------------------------------------------------------------------------



 



     2. Subsection (c) of Section 5 of the Agreement is hereby amended in its
entirety to read as follows:
          (c) Except as specifically provided in Section 5(a) or
Section 8(b)(ii) hereof, there shall not be any acceleration of vesting of the
Option or any portion thereof. Without limiting the foregoing, a voluntary
resignation or retirement by the Participant shall not be an Acceleration
Termination Event.
     3. Subsection (a) of Section 7 of the Agreement is hereby amended in its
entirety to read as follows:
          (a) In the event the Participant shall cease to be employed by the
Company or an Affiliate for any reason other than termination for Cause,
Retirement, death or Disability, the Participant may exercise the Option to the
extent of (but only to the extent of) the number of vested shares the
Participant was entitled to purchase under the Option on the date of such
termination of employment (including the shares, if any, that vested pursuant to
Section 5 hereof if an Acceleration Termination Event has occurred), and the
exercise of the Option to that limited extent may be effected at any time within
ninety (90) days after the date of such termination of employment (or within six
(6) months after such termination of employment if such termination is for any
reason following a Change of Control that would also have constituted a Change
of Control prior to the amendment dated
                                        , 2006 to this Agreement (the “2006
Amendment”), which definition prior to the 2006 Amendment is set forth in
Exhibit A to the 2006 Amendment) but not thereafter; provided, however, that the
Option may not be exercised after the Expiration Date.
     4. Section 8 of the Agreement is hereby amended in its entirety to read as
follows:
     8. Anti-Dilution and Fundamental Change Adjustments.
          (a) In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, shares of Common Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares of Common Stock
or other securities of the Company or other similar corporate transaction or
event affects the shares of Common Stock covered by the Option such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of the shares covered by the Option and the exercise price of the
Option.

2



--------------------------------------------------------------------------------



 



          (b) In the event of a proposed Fundamental Change, the Committee may,
but shall not be obligated to:
               (i) with respect to a Fundamental Change that involves a merger
or consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, provided that nothing stated herein
shall limit the obligations of the Committee under Section 8(a), or
               (ii) with respect to any Fundamental Change, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Fundamental Change, and provide written notice to the holder of the Option of
the declaration, that the Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change in exchange for payment to the holder of the Option, within
20 days after the Fundamental Change, of cash (or, if the Committee so elects in
lieu of solely cash, of such form(s) of consideration, including cash and/or
property, singly or in such combination as the Committee shall determine, that
the holder of the Option would have received as a result of the Fundamental
Change if the holder of the Option had exercised the Option immediately prior to
the Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option with respect to which the Option is exercisable at the time of
such cancellation (including shares with respect to which the Option becomes
exercisable pursuant to the following provisions of this Section 8(b)(ii)), the
amount, if any, by which the Fair Market Value (as defined in this
Section 8(b)(ii)) per share of Common Stock with respect to which the Option is
then exercisable exceeds the exercise price per share of Common Stock covered by
the Option with respect to which the Option is then exercisable. At the time of
the declaration provided for in the immediately preceding sentence, an
Acceleration Termination Event shall be deemed to have occurred and the Option,
to the extent it has not previously become exercisable in full or expired, shall
immediately become exercisable, to the extent set forth in the next sentence, if
(and only if) the Company had achieved the required level of growth in operating
income for the applicable period ending on the December 31 immediately prior to
the date of such declaration. In such event, the Option shall accelerate only to
the extent provided in the last sentence of Section 5(a), for which purpose the
Acceleration Termination Event shall be deemed to have occurred on the date of
the declaration. Following the declaration, the holder of the Option shall have
the right, during the period preceding the time of cancellation of the Option,
to exercise the Option as to all or any part of the shares of Common Stock
covered thereby for which the Option is exercisable (including as a result of
the Acceleration Termination Event resulting from the declaration pursuant to
this Section 8(a)(ii) but not with respect to the Common Shares for which the
Option has not become exercisable). In the event of a declaration pursuant to
this Section 8(b), the

3



--------------------------------------------------------------------------------



 



Option, to the extent that it shall not have been exercised prior to the
Fundamental Change, shall be canceled at the time of, or immediately prior to,
the Fundamental Change, as provided in the declaration, notwithstanding anything
to the contrary provided in this Agreement. Notwithstanding the foregoing, the
holder of the Option shall not be entitled to the payment provided for in this
Section 8(b) if such Option shall have expired or been forfeited. For purposes
of this Section 8(b) only, “Fair Market Value” per share of Common Stock means
the fair market value, as determined in good faith by the Committee, of the
consideration to be received per share of Common Stock by the shareholders of
the Company upon the occurrence of the Fundamental Change, notwithstanding
anything to the contrary provided in this Agreement.
     5. Section 12 of the Agreement is hereby amended in its entirety to read as
follows:
     12. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
          (a) “Cause” means termination of Participant’s employment with the
Company or an Affiliate for the following acts: (i) the Participant’s gross
incompetence or substantial failure to perform his duties, (ii) misconduct by
the Participant that causes or is likely to cause harm to the Company or that
causes or is likely to cause harm to the Company’s reputation, as determined by
the Company’s Board of Directors in its sole and absolute discretion (such
misconduct may include, without limitation, insobriety at the workplace during
working hours or the use of illegal drugs), (iii) failure to follow directions
of the Company’s Board of Directors that are consistent with the Participant’s
duties, (iv) the Participant’s conviction of, or entry of a pleading of guilty
or nolo contendre to, any crime involving moral turpitude, or the entry of an
order duly issued by any federal or state regulatory agency having jurisdiction
in the matter permanently prohibiting the Participant from participating in the
conduct of the affairs of the Company or (v) any breach of this Agreement that
is not remedied within thirty (30) days after receipt of written notice from the
Company specifying such breach in reasonable detail.
          (b) “Change of Control” means any one of the following events:
               (i) the consummation of a transaction or series of related
transactions in which a person, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than the Company or a subsidiary of the Company, or
any employee benefit plan of the Company or a subsidiary of the Company,
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the Company’s then outstanding shares
of Common Stock or the combined voting power of the Company’s then outstanding
voting securities (other than in connection with a Business Combination in which
clauses (1), (2) and (3) of paragraph (b)(iii) apply); or

4



--------------------------------------------------------------------------------



 



               (ii) individuals who, as of the Effective Date hereof, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
               (iii) the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar transaction involving the Company, a
sale or other disposition in a transaction or series of related transactions of
all or substantially all of the Company’s assets or the issuance by the Company
of its stock in connection with the acquisition of assets or stock of another
entity (each, a “Business Combination”) in each case unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities that were the beneficial owners of the Company’s outstanding Common
Stock and the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own immediately after the transaction or
transactions, directly or indirectly, more than 50% of the then outstanding
shares of common stock and more than 50% of the combined voting power of the
then outstanding voting securities (or comparable equity interests) of the
entity resulting from such Business Combination (including an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one of more subsidiaries) in
substantially the same proportions as their ownership of the Company’s Common
Stock and voting securities immediately prior to such Business Combination,
(2) no person, entity or group (other than a direct or indirect parent entity of
the Company that, after giving effect to the Business Combination, beneficially
owns 100% of the outstanding voting securities (or comparable equity interests)
of the entity resulting from the Business Combination) beneficially owns,
directly or indirectly, 35% or more of the outstanding shares of common stock or
the combined voting power of the then outstanding voting securities (or
comparable equity interests) of the entity resulting from such Business
Combination and (3) at least a majority of the members of the board of directors
(or similar governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors of the Company
providing for such Business Combination; or
               (iv) approval by the stockholders of the dissolution of the
Company.

5



--------------------------------------------------------------------------------



 



          (c) “Committee” means the Compensation Committee of the Board of
Directors of the Company or such other committee of Directors designated by the
Board of Directors to administer the Plan.
          (d) “Company Breach” means: (i) a change in the Participant’s duties
or responsibilities with the Company (A) that represents a substantial reduction
of the duties or responsibilities as in effect immediately prior thereto and
(B) that is reasonably likely to subject the Participant to professional
embarrassment or ridicule; (ii) a change by the Board of Directors of the
Company in the duties or responsibilities of other senior executive officers of
the Company that has the effect of precluding the Participant from effectively
performing his duties and responsibilities; (iii) a material reduction in the
Participant’s base compensation that is not substantially proportionate to any
reduction in the base compensation of other senior executives of the Company; or
(iv) any material breach by the Company of any provision of the Severance
Agreement between the Participant and the Company that is not remedied within
thirty (30) days after receipt of written notice from the Participant specifying
such breach in reasonable detail.
          (e) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
          (f) “Fundamental Change” means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, or a merger
or consolidation of the Company with or into any other corporation, regardless
of whether the Company is the surviving corporation.
          (g) “Retirement” means retirement as defined under the Imation Corp.
Cash Balance Pension Plan.
          (h) “Stock Plan Administrator” means the Committee or any Director,
officer or agent of the Company designated by the Committee from time to time.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Participant have executed this
Stock Option Agreement Amendment as of the date and year first written above.

              IMATION CORP.
 
            By:
 
            Name:
 
     
 
    Title:
 
     
 
 
            PARTICIPANT
 
       
 
                  Frank P. Russomanno

7



--------------------------------------------------------------------------------



 



Exhibit A
Definition of Change of Control in Agreement Prior to the 2006 Amendment
(This definition has been replaced by the 2006 Amendment)
Under the Agreement prior to the 2006 Amendment, “Change of Control” meant any
one of the following events:
     (i) the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or an Affiliate, or any employee
benefit plan of the Company or an Affiliate, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either the then outstanding Common Stock or the combined voting
power of the Company’s then outstanding voting securities in a transaction or
series of transactions not approved in advance by a vote of a majority of the
Continuing Directors (as hereinafter defined); or
     (ii) individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (generally the “Directors” and as of the Effective Date
the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Effective Date whose nomination for election was approved in advance by a vote
of a majority of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Regulation 14A under the Exchange Act)
shall be deemed to be a Continuing Director; or
     (iii) the approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
a majority of the Continuing Directors; or
     (iv) the first purchase under any tender offer or exchange offer (other
than an offer by the Company or an Affiliate) pursuant to which Common Stock is
purchased.

